Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to the request for continued examination filed 4/6/2022.
Claims 1, 9 and 17 have been amended.
Claims 2, 3, 10, 11, 18 and 19 were previously cancelled.
Claims 1, 4-9, 12-17 and 20-27 are pending and have been examined.
Response to Amendments/Arguments
With respect to the 35 USC 103 rejection, applicant’s arguments have been considered but are not persuasive. Applicant additionally argues the amended claim limitations, however applicant’s amendments were not previously presented nor applied against the cited references. With respect to applicant’s argument that, “...the political unit of Meyers cannot properly be applied to meet two separate claimed elements...the claims specify that the selected filtered geolocation object is different that the identified geolocation context...”.  Examiner did/does not use Myers to teach applicant’s limitation, “...interpreting, by the computer system, a selected filtered geolocation object in the plurality of linked metadata objects, wherein the selected filtered geolocation object is different than the identified geolocation context and interpreted by the computer system, within the identified geolocation context for the web page to implement the web page...”, secondary reference, Field is/was used to teach applicant’s filtering features—see at least Fig 6, Fig 7,  ¶14, ¶40-¶42, ¶47: “...a system such as a search system might perform processing that depends on the tags, such as filtering in or out pages in a set of search results depending on the tags and/or based on their deemed location wherein their deemed location might be derived from an associated location of the pages or from an associated location of another page in the group or groups to which the page belongs (i.e., via location propagation). ..”; ¶57-¶61; ¶57: “…FIG. 6 is an illustration of a Web page 600 that includes links but lacks explicit indication of a geographic location to associate with the page. As should be apparent, page 600 does not contain any explicitly displayed geolocation information...”, also ¶94, ¶95 of Field, not Myers. Moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant then argues the amended claim limitation, “...Myers, Field and/or Fee do not disclose or suggest preforming the human resources operation according to the business rule, the selected filtered geolocation object and the identified geolocation context...”, and that, “...the office is implicitly changing the function of the objects in layout 404 of Myers to meet the claimed function of a target object for all symbols defined in a course of implementing the business rule, as well as for all input to and output from the business rule...”.  Applicant’s arguments have been considered, but are not persuasive. Examiner respectfully disagrees and maintains that Myers teaches applicant’s limitation, “...performing, by the computer system, the human resources operation according to the business rule, the selected filtered geolocation object and the identified geolocation context,—see at least, Myers, Fig. 6, Fig 7, ¶15: “...graphical object that performs a function for the web page is selected by a data processing system to meet a policy for a political unit.... “;¶16: “..web page generator...receives metadata describing the web page...metadata defines a group of objects in the web page, and an object in the group of objects has a function that meets a policy for a political unit; identifies the content needed for the web page based on the metadata; obtains the content for the web page...creates the webpage using the metadata and the content ..and displays the web page...”;¶154: “...Bindings 704 is code that links user input and content in objects 504 to an application programming interface for sending and retrieving the user input and content...; ” ¶169: “... object 840 is an example of a view in web page 118 for performing a search for jobs related to a type of career...”; ¶193: “...control module 1300 identifies layout 1310 for web page 1306 from metadata 1304 ..identifies objects 1312 from metadata 1304...”;¶195: “...when an attribute in metadata for an object points to content, control module 1300 places the content into the object..”; ¶215: “...organization 1504 may be a company, a charity, an educational group, a social group, a team, a government entity, or some other suitable organization...”; Fig 19 #1904 Location Data; ¶217: “., operation 1502 is performed with respect to one or more of political unit 1508 in political units 1510..”;.¶219-¶222; ¶219: “... political unit 1508 has policy 1514 in policies 1512. Policy 1514 is one or more rules, regulations, laws, or other statements that affect how operation 1502 is to be performed....”;¶220: “...Operation 1502 may include performing different tasks, entering different information, or other changes depending on which policy in policies 1512 applies to operation 1502 for a particular political unit in political units 1510...”; ¶221: “... policy 1514 for political unit 1508 may affect how operation 1502 is performed when operation 1502 is performed by operator 1500 with respect to political unit 1508. In one illustrative example, when operation 1502 is adding a person to a payroll for benefits, policy 1514 may define what information is required from the person...”;¶222: “...Policy 1514 may be different between different political units. For example, France and Germany are examples of two political units. In this example, France may require different information from Germany in what information is required for payroll with respect to information that is collected for purposes of taxes....”; ¶276: “...Control module 1900 identifies a group of political units 1902 based on location data 1904. Location data 1904 is at least one of a location where client data processing system 140 is located or a location where selected group of political units 1510 is located...location data 1904 may be at least one of an address, a phone number, an internet protocol address, global positioning system coordinates, or some other suitable type of location information that can be used to identify a political unit...”; Fig 19, 20 ¶277:  Control module 1900 identifies objects 1908 from metadata 1526 based on the group of political units 1902... Fig 20; ¶279: “...when an attribute in metadata for an object points to content, control module 1900 places the content into the object...” Fig 20, ¶281 (dataflow of control module..., combining groups of objects for a web page); ¶283: “...control module 1900 combines a group of objects 1530 selected for the country and another group of objects 1530 selected for the state. The combination of these groups of objects is used to form objects 1908 in layout 1906 for web page 1506 ...”; ¶284:“... control module 1900 includes grouping combiner 2000 and content retriever 2002..”;¶285: “... grouping combiner 2000 identifies the group of political units 1902 based on location data 1904...”) Moreover, Examiner contends that the elements in Myers perform the same function specified in applicant’s claim “...performing, by the computer system, the human resources operation according to the business rule, the selected filtered geolocation object and the identified geolocation context,..”, in substantially the same way and produces substantially the same results as applicant’s performing step including but not limited to a web page generator for receiving metadata describing the web page whereby the metadata defines a group of objects in the web page, and an object in the group of objects has a function that meets a policy for a political unit; identifies the content needed for the web page based on the metadata; obtains the content for the web page...creates the webpage using the metadata and the content...”; and the policies comprise one or more rules, regulations, laws, or other statements that affect how operation 1502 is to be performed(i.e. when adding a person to a payroll for benefits, policy  may define what information is required from the person, or requiring different information for political units (France and Germany)); bindings (code) that links user input and content in objects 504 to an application programming interface for sending and retrieving the user input and content...”, and a control module such that when an attribute in metadata for an object points to content, control module 1300 places the content into the object, and identifies a political unit(s) based on location data..”—see also Fig 31, ¶330-¶334; ¶330...receiving metadata describing a webpage for a grouping of political units...; ¶331: “...the process identifies location data specifying at least one of a location for a group of political units in the grouping or a selection of the group of political units in the grouping (step 3102)...”;¶332...The process displays the web page...” . Hence, it would have been obvious at the time of the invention to substitute applicant’s performing step for the techniques of Myers, therefore Examiner maintains Myers teaches this limitation.
Applicant subsequently states, “...the Myers, Field and/or Fee references ....do not disclose or suggest a target object for all symbols defined in a course of implementing the business rule, as well as for all input to and output from the business rule...”. Examiner notes that applicant’s disclosure generally teaches “target object for all symbols defined in a course of implementing the business rule, as well as for all input to and output from the business rule” (see Fig 1, 8 and ¶102: “...Metadata tree structure 800 includes metadata blocks 810, 812, and 814. Metadata blocks 810, 812, and 814 are metadata objects that can be manipulated within data and metadata binding module 106 of Figure 1 to create25 desired business rules. Each of metadata blocks 810, 812, and 814 correlates to one or more executor functions, which in turn can be interpreted by business rule and workflow module 108 of Figure 1 for implementing the corresponding business rule. These functions all operate inside of a context defined at the beginning of the business rule execution step which is the target object for all symbols defined in the course of the business rule execution, as well as for all input to and output from the business rule itself. The different permutations of the compositions of these functions, as well as differentiated input, are what enable the execution of the different business rule behaviors at runtime.). Myers teaches in one embodiment that the web page generator includes at least a control module and display module whereby the control module receives metadata and identifies a group of political units based on location data, and layout for the webpage and objects from the metadata. Myers further teaches that metadata includes rules, service definitions, and objects that take into account policies for political units (¶219-¶222, ¶237, ¶238, ¶275-¶280, Figs 1, 15, 16, and 19-22). Examiner interprets at least the graphical object(s) that performs a function for the web page to meet a policy for a political unit (whereby the political unit has policy in policies that affect how operation is to be performed (i.e. rules/input)), web page generator including the dataflow for a web page based control module, metadata and political unit(s/policy) of Myers as teaching the intended function of applicant’s limitation, “...wherein the geolocation context is a target object for all symbols defined in a course of implementing the business rule, as well as for all input to and output from the business rule...”. Examiner has modified the rejection to further explain how the claim limitation is being interpreted.
In view of applicant’s amendments, Examiner has modified the rejection to further explain how the claims are being interpreted, and addressed each of applicant’s claims in this Non-Final rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 13-17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al., US Patent Application Publication No US 2017/0031878 A1 in view of Field et al., US Patent Application Publication No US 2007/0112777 A1.
With respect to Claims 1, 9 and 17,
Myers discloses,
a hardware processor, a web page generator in communication with the hardware processor, wherein the web page generator is configured to (¶15: “...¶16: “…the present disclosure provides a client data processing system comprising a display system and a web page generator in communication with the display system. The web page generator receives metadata describing the web page…”;¶61: “…Web page designer 116 may be implemented in software, hardware, firmware or a combination thereof …”)
computer program product comprising: computer readable storage media; program code stored on the computer readable storage media (¶17: “…computer program product comprising a computer readable storage media, first program code, second program code, third program code, fourth program code, and fifth program code, stored on the computer readable storage media…”)
 interpreting, by a computer system, a plurality of linked metadata objects forming a syntax tree, wherein the plurality of linked metadata objects define what a web page looks like without content for the web page; (¶6: “…web page navigation components are in the form of hyperlinks which are often referred to as just links…”;¶10: “...the web page server interprets the markup language, scripts, and other code for the web page to generate the web page that is sent to the browser for display...”;¶14: “... The metadata defines what the web page looks like without content for the web page, the metadata defines a group of objects in the web page, and an object in the group of objects has a function that meets a policy for a political unit...”; ¶15: “...graphical object that performs a function for the web page is selected by a data processing system to meet a policy for a political unit....”;¶16: “..web page generator... receives metadata describing the web page...metadata defines a group of objects in the web page, and an object in the group of objects has a function that meets a policy for a political unit; identifies the content needed for the web page based on the metadata; obtains the content for the web page...creates the webpage using the metadata and the content...”; ”¶82: “…Browser 142 is configured to interpret web pages 114 received from web page server 108 to display web pages 114...”;¶85: “…web page generator 150 may create at least one of a document object model data structure for web page 118 ...these data structures generated by web page generator 150 for web page 118 do not have markup language…”;¶154: “...Bindings 704 is code that links user input and content in objects 504 to an application programming interface for sending and retrieving the user input and content... “; Fig 14 ,¶199-¶202; ¶199: “…web page generator 150 includes control module 1300 and document object model tree generator 1402…”; ¶200: “...Document object model interface 1404 is an application programming interface in browser 142 for generating and accessing document object model trees. A document object model tree is a data structure that includes objects...”; ¶201: “...Document object model tree generator 1402 uses document object model interface 1404 to generate document object model tree 1406 for web page 1306 from layout 1310...”; claim 1...) Examiner interprets at least the document object model data tree of Myers as teaching applicant’s syntax tree.
identifying, by a geolocation remote stage of the computer system, a geolocation context for the web page based on the plurality of linked metadata objects;(Fig 1, 3-8, ¶10: “...  the web page server interprets the markup language, scripts, and other code for the web page to generate the web page that is sent to the browser for display ...”;¶15: “... A graphical object that performs a function for the web page is selected by a data processing system to meet a policy for a political unit...The web page that has the graphical object in the web page that performs the function is created by the data processing system to meet the policy.. The web page is configured to receive a user input from an operator for an operation performed by the operator with respect to the political unit... the web page is displayed....for a client data processing system...”;¶16: “...web page generator... receives metadata describing the web page whereby the metadata defines a group of objects in the web page, and an object in the group of objects has a function that meets a policy for a political unit; web page generator also identifies the content needed for the web page based on the metadata; obtains the content for the web page...creates the webpage using the metadata and the content...”; ¶82: “…browser 142 is a program or application...”;¶89: “...web page generator 150 enables browser 142 to display web page 118 that is based on metadata 136 and content 139...”; ¶102: “..metadata 136 for web page 118 may be obtained from other locations other than from web page server 108. For example, metadata 136 may be located in a local cache in a client data processing system, a proxy server, a data processing system that is remote to data processing system 122, or some other location...”;¶103: “..content 139 may be located in other locations other than database 107. For example, content 139 may be obtained from another server other than web page server 108...”; Fig 4-7, ¶136: “...rules 406 include service interactions 702, bindings 704, and compound validations 706. Service interactions 702 is code that performs actions based user input provided to objects 504 specified in layout 404 in metadata 136 for web page 118...”;¶150: “...service interactions 702 for objects 504 may include program code for generating an order form based on user input made to objects 504...”;¶154: “...Bindings 704 is code that links user input and content in objects 504 to an application programming interface for sending and retrieving the user input and content... “;Figs 8-10; ¶169-¶184; ¶183: “...As depicted, object 1020 is for multiple views.. multiple views are for career center jobs. For example, when object 1020 is displayed in web page 118 object 1020 may show multiple career center jobs based on text entered into object 1018...”; ¶184: “…metadata 136 for object 1020 is combined with metadata 136 for other objects in objects 1004 to form metadata 136 for object 838. Similarly, metadata 136 for object 838 is combined with metadata 136 for other objects in objects 827 to form metadata 136 for web page 118...”; Figs 13-15, ¶202: “...Policy 1514 is one or more rules, regulations, laws, or other statements that affect how operation 1502 is to be performed....”;¶210: “...control module 1300 may receive other metadata for an application instead of metadata 1304. ...the metadata for the application specifies web pages of the application. Control module 1300 identifies metadata 1304 from a portion of the metadata for a web page specified in the metadata for the application... can also be used to create and display web pages of applications (control module may receive other metadata for an application)...”;Fig 15, ¶213-¶224; ¶213: “...data flow for displaying a web page based on a policy...”;¶215: “..., organization 1504 may be a company, a charity, an educational group, a social group, a team, a government entity, or some other suitable organization...”;¶216: “..operation 1502 may be selected from one of payroll, benefits enrollment, benefits review, performance review, budgeting, financial forecasting, research, team creation, hiring, or other suitable operations...”;¶217: “..operation 1502 is performed with respect to one or more of political unit 1508 in political units 1510...”; ¶219: “..., political unit 1508 has policy 1514 in policies 1512. Policy 1514 is one or more rules, regulations, laws, or other statements that affect how operation 1502 is to be performed.; ¶221: “... policy 1514 for political unit 1508 may affect how operation 1502 is performed when operation 1502 is performed by operator 1500 with respect to political unit 1508....”; ¶222: “...Policy 1514 may be different between different political units. For example, France and Germany are examples of two political units. In this example, France may require different information from Germany in what information is required for payroll with respect to information that is collected for purposes of taxes...”; Fig 19, ¶276: “..Control module 1900 identifies a group of political units 1902 based on location data 1904. Location data 1904 is at least one of a location where client data processing system 140 is located or a location where selected group of political units 1510 is located. In the illustrative example, location data 1904 may be at least one of an address, a phone number, an internet protocol address, global positioning system coordinates, or some other suitable type of location information that can be used to identify a political unit....”; ¶283: “...control module 1900 combines a group of objects 1530 selected for the country and another group of objects 1530 selected for the state. The combination of these groups of objects is used to form objects 1908 in layout 1906 for web page 1506...”;¶284: “...grouping combiner 2000 and content retriever 2002..”;¶285: “...grouping combiner 2000 identifies the group of political units 1902 based on location data 1904...”;¶295: “... The process generates metadata for the web page based on a user input selecting a group of the objects for the web page (step 2302). The metadata describes the web page...”; Fig 31 (displaying a web page based on a grouping of political units), ¶330: receiving metadata describing a web page for a grouping of political units (step 3100) ...”;¶331: “...The process identifies location data specifying at least one of a location for a group of political units in the grouping or a selection of the group of political units in the grouping (step 3102). The process identifies a layout for objects of the web page from the metadata for the group of political units (step 3104)..”)
Applicant’s disclosure teaches at ¶110: “...Geolocation remote stage 906 can be implemented as part of metadata blocks 336 for geolocation tile 338 of Figure 3. Geolocation remote stage 906 is a program that allows communication between user interface engine 102 and geolocation services 342 of Figure 3... Geolocation remote stage 906 enables both user interface engine 102 to share data with geolocation services 342, and geolocation services 342 to take actions on behalf of user interface engine 102...”Myers teaches that a web page generator receives metadata describing the web page; metadata defines a group of objects in the web page, and an object in the group of objects has a function that meets a policy for a political unit that identifies the content needed for the web page based on the metadata; and that  metadata for an object can be combined with metadata for other objects to form metadata for a web page. Myers further teaches that a control module can identify a group of political units based on location data (at least one of a location where client data processing system is located or a location where selected group of political units 1510 is located), and includes a grouping combiner and content retriever for combining groups of objects to form objects in a layout for a webpage. Examiner contends that the elements in Myers (webpage generator, metadata, graphical object, control module, policy/political unit(s) comprising one or more rules that affect how an operation is to be processed) perform the same function specified in applicant’s claim limitation “...identifying, by a geolocation remote stage of the computer system, a geolocation context for the web page based on the plurality of linked metadata objects...”, in substantially the same way and produces substantially the same results as applicant’s identifying step therefore it would have been obvious at the time of the invention to substitute applicant’s described identifying step for the techniques of Myers. Therefore, Examiner asserts Myers teaches the limitation, “...identifying, by a geolocation remote stage of the computer system, a geolocation context for the web page based on the plurality of linked metadata objects ...”.
identifying, by a geolocation remote stage of the computer system, geolocation metadata for the web page based on the plurality of linked metadata objects  (Fig 1, 3-8, ¶16: “...web page generator... receives metadata describing the web page...metadata defines a group of objects in the web page, and an object in the group of objects has a function that meets a policy for a political unit; identifies the content needed for the web page based on the metadata; obtains the content for the web page...creates the webpage using the metadata and the content...”;¶82: “…browser 142 is a program or application... may interpret markup language, metadata 136, and other information to display web pages 114…”;¶89: “..., web page generator 150 enables browser 142 to display web page 118 that is based on metadata 136 and content 139...”; Fig 1, ¶98: “...web pages 114 are stored as metadata 136 in database 107. Metadata 136 is transformed into a form for display on graphical user interface 130 in display system 126 for data processing system 122...”; Fig 4-7; ¶102: “...metadata 136 for web page 118 may be obtained from other locations other than from web page server 108. For example, metadata 136 may be located in a local cache in a client data processing system, a proxy server, a data processing system that is remote to data processing system 122, or some other location...”; ¶103: “..content 139 may be located in other locations other than database 107. For example, content 139 may be obtained from another server other than web page server 108...”; ¶113: “..database 107 may include metadata 136 for web pages 114 that are accessed by client data processing system 140...”; ¶136: “...rules 406 include service interactions 702, bindings 704, and compound validations 706. Service interactions 702 is code that performs actions based user input provided to objects 504 specified in layout 404 in metadata 136 for web page 118...”; ¶137: “…rules 406 are at least one of code that performs actions for objects in layout 404, or options used by code to perform actions for objects in layout 404.…”; ¶154: “...Bindings 704 is code that links user input and content in objects 504 to an application programming interface for sending and retrieving the user input and content... “;Figs 8-10; ¶169-¶184; ¶169: “..object 840 is an example of a view in web page 118 for performing a search for jobs related to a type of career...”; ¶183: “...As depicted, object 1020 is for multiple views.. multiple views are for career center jobs. For example, when object 1020 is displayed in web page 118 object 1020 may show multiple career center jobs based on text entered into object 1018...”;¶184: “…metadata 136 for object 1020 is combined with metadata 136 for other objects in objects 1004 to form metadata 136 for object 838...”;;;¶199-¶202;¶201: “...Document object model tree generator 1402 uses document object model interface 1404 to generate document object model tree 1406 for web page 1306 from layout 1310...”; claim 1...”; Figs 13-15, ¶217: “..operation 1502 is performed with respect to one or more of political unit 1508 in political units 1510...”; ¶219: “..., political unit 1508 has policy 1514 in policies 1512. Policy 1514 is one or more rules, regulations, laws, or other statements that affect how operation 1502 is to be performed.; ¶221: “... policy 1514 for political unit 1508 may affect how operation 1502 is performed when operation 1502 is performed by operator 1500 with respect to political unit 1508....”; ¶222: “...Policy 1514 may be different between different political units. For example, France and Germany are examples of two political units. In this example, France may require different information from Germany in what information is required for payroll with respect to information that is collected for purposes of taxes...”; ¶210: “...control module 1300 may receive other metadata for an application instead of metadata 1304. ...the metadata for the application specifies web pages of the application. Control module 1300 identifies metadata 1304 from a portion of the metadata for a web page specified in the metadata for the application... can also be used to create and display web pages of applications (control module may receive other metadata for an application...”;Fig 19-Fig 22; ;Fig 19, ¶276: “..Control module 1900 identifies a group of political units 1902 based on location data 1904. Location data 1904 is at least one of a location where client data processing system 140 is located or a location where selected group of political units 1510 is located. In the illustrative example, location data 1904 may be at least one of an address, a phone number, an internet protocol address, global positioning system coordinates, or some other suitable type of location information that can be used to identify a political unit....”; ¶283: “...control module 1900 combines a group of objects 1530 selected for the country and another group of objects 1530 selected for the state. The combination of these groups of objects is used to form objects 1908 in layout 1906 for web page 1506...”;¶284: “... control module 1900 includes grouping combiner 2000 and content retriever 2002..”;¶285:“...grouping combiner 2000 identifies the group of political units 1902 based on location data 1904...”; ¶295: “... The process generates metadata for the web page based on a user input selecting a group of the objects for the web page (step 2302). The metadata describes the web page...”; Fig 31 (displaying a web page based on a grouping of political units), ¶331: “...The process identifies location data specifying at least one of a location for a group of political units in the grouping or a selection of the group of political units in the grouping (step 3102). The process identifies a layout for objects of the web page from the metadata for the group of political units (step 3104)..)
identifying, by a business rule remote stage of the computer system, business rule metadata corresponding to the human resources operation;(Fig 7, ¶26: “…a block diagram of rules...”; ¶136: “..metadata 136 includes identifier 402, layout 404, rules 406, and service definitions 408. Identifier 402 points to web page 118. For example, identifier 402 may be a universal resource locator for web page 118...”;¶137: “…rules 406 are at least one of code that performs actions for objects in layout 404, or options used by code to perform actions for objects in layout 404.…”;¶138: “... the rule in rules 406 is embedded in metadata 136 for the object for web page 118 when the rule is included in metadata 136 for the object for web page 118...”;¶149: “..rules 406 include service interactions 702, bindings 704, and compound validations 706. Service interactions 702 is code that performs actions based user input provided to objects 504 specified in layout 404 in metadata 136 for web page 118...”; Fig. 8, Fig. 9, ¶169: “…object 840 is an example of a view in web page 118 for performing a search for jobs related to a type of career…”;¶170: “...graphical user interface 800 is showing a number of graphical elements used to generate metadata 900 for selected object 902 for web page 118...”;¶183: “…multiple views are for career center jobs...when object 1020 is displayed in web page 118 object 1020 may show multiple career center jobs based on text entered into object 1018….”;;¶202: “...Policy 1514 is one or more rules, regulations, laws, or other statements that affect how operation 1502 is to be performed....”;¶207: “..when metadata 1304 includes a rule for storing the user data, web page generator 150 stores the user data based on the metadata for the rule...”; ¶211: “...the example of web page generator 150 in FIG. 14 as a module in modules 1400 in browser 142 may also be implemented as at least one of a plug-in for browser 142, an extension for browser 142, as part of browser 142, or in some other suitable manner...”; ¶213: “...FIG. 15, an illustration of a block diagram of data flow for displaying a web page based on a policy; ¶219: “..political units 1510 have policies ..Policy 1514 is one or more rules, regulations, laws, or other statements that affect how operation 1502 is to be performed....”;¶221: “... policy 1514 for political unit 1508 may affect how operation 1502 is performed when operation 1502 is performed by operator 1500 with respect to political unit 1508.... when operation 1502 is adding a person to a payroll for benefits, policy 1514 may define what information is required from the person...”; ¶222: “...Policy 1514 may be different between different political units. For example, France and Germany are examples of two political units. In this example, France may require different information from Germany in what information is required for payroll with respect to information that is collected for purposes of taxes...”; Fig. 33, ¶229: “...data processing system ..includes communications framework....”; ¶343:“...communications unit 3310 ...provides for communications with other data processing systems or devices...”; ¶345: “...Instruction...applications, or programs may be located in storage devices...which are in communication with processor unit...”)
Applicant’s disclosure teaches at ¶115: “... Business rule remote stage 908 receives interpreted metadata provided from user interface engine 102 ...generates business rule output from the interpreted metadata. ...Business rule remote stage 908 sends business rule output to the consuming service, enabling consuming service 916 to perform a human resources operation...”. Myers teaches in one embodiment that the web page generator includes at least a control module and display module whereby the control module receives metadata and identifies a group of political units based on location data, and layout for the webpage and objects from the metadata. Myers further teaches that metadata includes rules, service definitions, and objects that take into account policies  for political units and that the political unit has policy in policies (a policy is one or more rules, regulations, laws, or other statements that affect how operation is to be performed).  Myers also discloses that a control module can identify a group of political units based on location data (at least one of a location where client data processing system is located or a location where selected group of political units 1510 is located), and includes a grouping combiner and content retriever for combining groups of objects to form objects in a layout for a webpage(see Fig 19, ¶219-¶222 (i.e. adding a person to a payroll for benefits, policy 1514 may define what information is required from the person (policy/political unit for France may require different information from Germany). Examiner contends that the elements in Myers perform the same function specified in applicant’s claim limitation in substantially the same way and produces substantially the same results as applicant’s identifying step therefore it would have been obvious at the time of the invention to substitute applicant’s described identifying step for the techniques of Myers (see Figs 8, 9, 15, 19, 20, 33, ¶16, ¶149, ¶169, ¶213-¶222, ¶238, ¶275). Hence, Examiner asserts Myers also teaches the limitation, “...identifying, by a business rule remote stage of the computer system, business rule metadata corresponding to the human resources operation ...”.
interpreting, by the computer system,  a business rule in the business rule metadata within the identified geolocation context for the plurality of metadata objects to implement the business rule within the geolocation context (Fig. 4 - Fig. 7, ¶82: “…browser 142 may interpretmarkup language, metadata 136, and other information to display webpages114…”;¶83,¶136-¶143;¶136:“...metadata 136 includes identifier 402, layout 404, rules 406, and service definitions 408. Identifier 402 points to web page 118. For example, identifier 402 may be a universal resource locator for web page 118...”; ¶137: “... Rules 406 are included in metadata 136. In this illustrative example, rules 406 are at least one of code that performs actions for objects in layout 404, or options used by code to perform actions for objects in layout 404...”; ¶138: “...the rule in rules 406 is embedded in metadata 136 for the object for web page 118 when the rule is included in metadata 136 for the object for web page 118...”;¶149: “..rules 406 include service interactions 702, bindings 704, and compound validations 706. Service interactions 702 is code that performs actions based user input provided to objects 504 specified in layout 404 in metadata 136 for web page 118...”; Fig. 8, Fig. 9, ¶169: “…object 840 is an example of a view in web page 118 for performing a search for jobs related to a type of career…”;¶170: “...graphical user interface 800 is showing a number of graphical elements used to generate metadata 900 for selected object 902 for web page 118...”;¶183: “…multiple views are for career center jobs...when object 1020 is displayed in web page 118 object 1020 may show multiple career center jobs based on text entered into object 1018….”;;¶202: “...Policy 1514 is one or more rules, regulations, laws, or other statements that affect how operation 1502 is to be performed....”;¶207: “..when metadata 1304 includes a rule for storing the user data, web page generator 150 stores the user data based on the metadata for the rule...”;”;¶219-¶222; ¶219: “..political units 1510 have policies ..Policy 1514 is one or more rules, regulations, laws, or other statements that affect how operation 1502 is to be performed....”;¶221: “... policy 1514 for political unit 1508 may affect how operation 1502 is performed when operation 1502 is performed by operator 1500 with respect to political unit 1508.... when operation 1502 is adding a person to a payroll for benefits, policy 1514 may define what information is required from the person...”; ¶222: “...Policy 1514 may be different between different political units...”;¶238: “... metadata 1526 is metadata for web page 1506 that includes rules, service definitions, and objects that take into account policies 1512 for political units 1510...”;Fig 19, Fig 20 ¶273- ¶291; ¶275: “...web page generator 150 includes control module 1900 and display module 1302. Control module 1900 receives metadata 1526 describing web page 1506. As depicted, metadata 1526 includes grouping 1700 of political units 1510...”; ¶276: “...Control module 1900 identifies a group of political units 1902 based on location data 1904. Location data 1904 is at least one of a location where client data processing system 140 is located or a location where selected group of political units 1510 is located...”)
performing, by the computer system, the human resources operation according to the business rule, the selected filtered geolocation object and the identified geolocation context (Fig. 6, Fig 7, ¶15: “...graphical object that performs a function for the web page is selected by a data processing system to meet a policy for a political unit.... “;¶16: “..web page generator...receives metadata describing the web page...metadata defines a group of objects in the web page, and an object in the group of objects has a function that meets a policy for a political unit; identifies the content needed for the web page based on the metadata; obtains the content for the web page...creates the webpage using the metadata and the content...”;¶154: “...Bindings 704 is code that links user input and content in objects 504 to an application programming interface for sending and retrieving the user input and content...; ” ¶169: “...Object 840 is an example of view 332 shown in block form in FIG. 3... object 840 is an example of a view in web page 118 for performing a search for jobs related to a type of career...”; ¶193: “...control module 1300 identifies layout 1310 for web page 1306 from metadata 1304 ..identifies objects 1312 from metadata 1304...”;¶195: “......when an attribute in metadata for an object points to content, control module 1300 places the content into the object..”; ¶210: “...control module 1300 may receive other metadata for an application instead of metadata 13...”; Fig 15, ¶213 FIG. 15,... data flow for displaying a web page based on a policy...”;¶215: “...organization 1504 may be a company, a charity, an educational group, a social group, a team, a government entity, or some other suitable organization...”; Fig 19 #1904 Location Data; ¶217: “., operation 1502 is performed with respect to one or more of political unit 1508 in political units 1510..”;.¶219-¶222; ¶219: “... political unit 1508 has policy 1514 in policies 1512. Policy 1514 is one or more rules, regulations, laws, or other statements that affect how operation 1502 is to be performed....”;¶220: “...Operation 1502 may include performing different tasks, entering different information, or other changes depending on which policy in policies 1512 applies to operation 1502 for a particular political unit in political units 1510...”; ¶221: “... policy 1514 for political unit 1508 may affect how operation 1502 is performed when operation 1502 is performed by operator 1500 with respect to political unit 1508. In one illustrative example, when operation 1502 is adding a person to a payroll for benefits, policy 1514 may define what information is required from the person...”;¶222: “...Policy 1514 may be different between different political units. For example, France and Germany are examples of two political units. In this example, France may require different information from Germany in what information is required for payroll with respect to information that is collected for purposes of taxes....”;¶235: “...metadata 1526 describes which one of objects 1530 are needed in web page 1506 for a particular one of political units 1510 for which operation 1502 is performed by operator 1500 with respect to the particular one of political units 1510...”; ¶237: “...web pages 114 are stored as metadata 1526. Metadata 1526 is transformed into a form for display on graphical user interface 144 in display system 146 for client data processing system 140...”;¶276: “...Control module 1900 identifies a group of political units 1902 based on location data 1904. Location data 1904 is at least one of a location where client data processing system 140 is located or a location where selected group of political units 1510 is located...location data 1904 may be at least one of an address, a phone number, an internet protocol address, global positioning system coordinates, or some other suitable type of location information that can be used to identify a political unit...”; Fig 19, 20 ¶277:  Control module 1900 identifies objects 1908 from metadata 1526 based on the group of political units 1902...Objects 1908 are examples of objects 504 in FIG. 6...and Fig 20; ¶279: “...when an attribute in metadata for an object points to content, control module 1900 places the content into the object...” Fig 20, ¶281 (dataflow of control module..., combining groups of objects for a web page); ¶283: “...control module 1900 combines a group of objects 1530 selected for the country and another group of objects 1530 selected for the state. The combination of these groups of objects is used to form objects 1908 in layout 1906 for web page 1506 ...”; ¶284:“... control module 1900 includes grouping combiner 2000 and content retriever 2002..”;¶285: “... grouping combiner 2000 identifies the group of political units 1902 based on location data 1904...”)
Examiner contends that the elements in Myers perform the same function specified in applicant’s claim “...performing, by the computer system, the human resources operation according to the business rule, the selected filtered geolocation object and the identified geolocation context,..”, in substantially the same way and produces substantially the same results as applicant’s performing step including but not limited to a web page generator for receiving metadata describing the web page whereby the metadata defines a group of objects in the web page, and an object in the group of objects has a function that meets a policy for a political unit; identifies the content needed for the web page based on the metadata; obtains the content for the web page...creates the webpage using the metadata and the content...”; and the policies comprise one or more rules, regulations, laws, or other statements that affect how operation 1502 is to be performed(i.e. when adding a person to a payroll for benefits, policy may define what information is required from the person, or requiring different information for political units (France and Germany)); bindings (code) that links user input and content in objects 504 to an application programming interface for sending and retrieving the user input and content, and a control module such that when an attribute in metadata for an object points to content, control module 1300 places the content into the object, and identifies a political unit(s) based on location data..”—see also Fig 31, ¶330-¶334; ¶330...receiving metadata describing a webpage for a grouping of political units...; ¶331: “...the process identifies location data specifying at least one of a location for a group of political units in the grouping or a selection of the group of political units in the grouping (step 3102)...”;¶332...The process displays the web page...” . Hence, it would have been obvious at the time of the invention to substitute applicant’s performing step for the techniques of Myers.
wherein the business rule is implemented inside of the geolocation context determined from human resources information for an employee of an organization and defined at a beginning of an interpretation step for the plurality of linked metadata objects, (¶10, ¶15, ¶160; ¶183 Fig 19 #1904 Location Data;¶216: “...operation 1502 may be selected from one of payroll, benefits enrollment, benefits review, performance review, budgeting, financial forecasting, research, team creation, hiring, or other suitable operations...”;¶217: “...performance of operation 1502 may be affected by political unit 1508...”;¶219-¶228;¶220: “...Operation 1502 may include performing different tasks, entering different information, or other changes depending on which policy in policies 1512 applies to operation 1502 for a particular political unit in political units 1510...”; ¶221: “... policy 1514 for political unit 1508 may affect how operation 1502 is performed when operation 1502 is performed by operator 1500 with respect to political unit 1508. In one illustrative example, when operation 1502 is adding a person to a payroll for benefits, policy 1514 may define what information is required from the person...”; ¶222: “...Policy 1514 may be different between different political units. For example, France and Germany are examples of two political units. In this example, France may require different information from Germany in what information is required for payroll with respect to information that is collected for purposes of taxes....”; ¶224: “...web page 1506 may be created to perform operation 1502 in a manner that meets each of policies 1512 for each of political units 1510 when performing operation 1502. In this example, operation 1502 is the same but may have different requirements based on the particular one of political units 1510 for which operation 1502 is performed...”; ¶237: “...web pages 114 are stored as metadata 1526. ...versions 1516 may be generated from metadata 1526 in a manner where each version meets a particular one of policies 1512 for political units 1510 when performing operation 1502 with respect to a particular one of political units 1510...”; ¶276: “...Control module 1900 identifies a group of political units 1902 based on location data 1904. Location data 1904 is at least one of a location where client data processing system 140 is located or a location where selected group of political units 1510 is located...location data 1904 may be at least one of an address, a phone number, an internet protocol address, global positioning system coordinates, or some other suitable type of location information that can be used to identify a political unit...”;¶279: “...when an attribute in metadata for an object points to content, control module 1900 places the content into the object...” Fig 20, ¶283: “...control module 1900 combines a group of objects 1530 selected for the country and another group of objects 1530 selected for the state. The combination of these groups of objects is used to form objects 1908 in layout 1906 for web page 1506...”;¶284: “... control module 1900 includes grouping combiner 2000 and content retriever 2002..”;¶285) 
wherein the geolocation context is a target object for all symbols defined in a course of implementing the business rule, as well as for all input to and output from the business rule (Fig 1, 3, 5, 8, 13-15, 19-21 at least ¶15: “...graphical object that performs a function for the web page is selected by a data processing system to meet a policy for a political unit....  The web page is configured to receive a user input from an operator for an operation performed by the operator with respect to the political unit. The web page is displayed on a graphical user interface on a display system for a client data processing system...”;¶16: “..web page generator... receives metadata describing the web page...metadata defines a group of objects in the web page, and an object in the group of objects has a function that meets a policy for a political unit; identifies the content needed for the web page based on the metadata; obtains the content for the web page...creates the webpage using the metadata and the content...”; ¶154: “...Bindings 704 is code that links user input and content in objects 504 to an application programming interface for sending and retrieving the user input and content...”¶169: “...Object 840 is an example of view 332 shown in block form in FIG. 3...object 840 is an example of a view in web page 118 for performing a search for jobs related to a type of career...”; ¶183: “..when object 1020 is displayed in web page 118 object 1020 may show multiple career center jobs based on text entered into object 1018...; ¶199; ¶200: “...Document object model interface 1404 is an application programming interface in browser 142 for generating and accessing document object model trees. A document object model tree is a data structure that includes objects...” Examiner further points applicant to ¶193: “...control module 1300 identifies layout 1310 for web page 1306 from metadata 1304 ..identifies objects 1312 from metadata 1304...”;¶195: “...when an attribute in metadata for an object points to content, control module 1300 places the content into the object..”; ¶210: “...control module 1300 may receive other metadata for an application instead of metadata 1304...can also be used to create and display web pages of applications (control module may receive other metadata for an application...”;¶213 FIG. 15,... data flow for displaying a web page based on a policy...”;Fig 19 #1904 Location Data; ;¶216: “...operation 1502 may be selected from one of payroll, benefits enrollment, benefits review, performance review, budgeting, financial forecasting, research, team creation, hiring, or other suitable operations...”;¶217: “...performance of operation 1502 may be affected by political unit 1508...”;¶219-¶228;¶220: “...Operation 1502 may include performing different tasks, entering different information, or other changes depending on which policy in policies 1512 applies to operation 1502 for a particular political unit in political units 1510...”; ¶221: “... policy 1514 for political unit 1508 may affect how operation 1502 is performed when operation 1502 is performed by operator 1500 with respect to political unit 1508. In one illustrative example, when operation 1502 is adding a person to a payroll for benefits, policy 1514 may define what information is required from the person...”; ¶222: “...Policy 1514 may be different between different political units. For example, France and Germany are examples of two political units. In this example, France may require different information from Germany in what information is required for payroll with respect to information that is collected for purposes of taxes....”;¶224: “...web page 1506 may be created to perform operation 1502 in a manner that meets each of policies 1512 for each of political units 1510 when performing operation 1502. In this example, operation 1502 is the same but may have different requirements based on the particular one of political units 1510 for which operation 1502 is performed...”; Fig 19, 20 ¶277:  Control module 1900 identifies objects 1908 from metadata 1526 based on the group of political units 1902...Objects 1908 are examples of objects 504 in FIG. 6...and Fig 20, ¶281 (dataflow of control module..., combining groups of objects for a web page). Fig 31 #3102, #3104, #3108, #3112, ¶324: “...receives user input...”; ¶330...receiving metadata describing a webpage for a grouping of political units...; ¶331: “...the process identifies location data specifying at least one of a location for a group of political units in the grouping or a selection of the group of political units in the grouping (step 3102) ...”;¶332...The process displays the web page...”)
Applicant’s disclosure generally teaches “target object for all symbols defined in a course of implementing the business rule, as well as for all input to and output from the business rule” (see Fig 1, 8 and ¶102: “...Metadata tree structure 800 includes metadata blocks 810, 812, and 814. Metadata blocks 810, 812, and 814 are metadata objects that can be manipulated within data and metadata binding module 106 of Figure 1 to create25 desired business rules. Each of metadata blocks 810, 812, and 814 correlate to one or more executor functions, which in turn can be interpreted by business rule and workflow module 108 of Figure 1 for implementing the corresponding business rule. These functions all operate inside of a context defined at the beginning of the business rule execution step which is the target object for all symbols defined in the course of the business rule execution, as well as for all input to and output from the business rule itself. The different permutations of the compositions of these functions, as well as differentiated input, are what enable the execution of the different business rule behaviors at runtime.).
Myers teaches in one embodiment that the web page generator includes at least a control module and display module whereby the control module receives metadata and identifies a group of political units based on location data, and layout for the webpage and objects from the metadata. Myers further teaches that metadata includes rules, service definitions, and objects that take into account policies for political units  (¶219-¶222, ¶237, ¶238, ¶275-¶280, Figs 1, 15, 16,  and 19-22).Examiner interprets at least the graphical object(s) that performs a function for the web page to meet a policy for a political unit (whereby the political unit has policy in policies that affect how operation is to be performed (i.e rules/input)), web page generator including the dataflow for a web page based control module, metadata and political unit(s/policy) of Myers as teaching the intended function of applicant’s limitation, “...wherein the geolocation context is a target object for all symbols defined in a course of implementing the business rule, as well as for all input to and output from the business rule...”.
Myers discloses all of the above limitations, Myers does not distinctly describe the following limitations, but Field however as shown discloses,
interpreting, by the computer system, a selected filtered geolocation object in the geolocation metadata, wherein the selected filtered geolocation object is different than the identified geolocation context and interpreted by the computer system, within the identified geolocation context for the web page to implement the web page (¶14: “...location specific processing might include filtering in or out pages based on their deemed location wherein their deemed location might be derived from an associated location of the pages or from an associated location of another page in the group or groups to which the page belongs (i.e., via location propagation...”; ¶40-¶42: “.. search server system 160 may include a query response module 164 that is configured with search related algorithms for identifying and ranking Web pages relative to a given query, e.g., based on a combination of logical relevance (which may be measured by patterns of occurrence of search terms in the query), context identifiers, page sponsorship, etc....”; ¶44: “.. all servers of a search server system may be located in close proximity to one another (e.g., in a server farm located in a single building or campus), or they may be distributed at locations remote from one another (e.g., one or more servers located in city A and one or more servers located in city B)..”, and ¶45: “...The search server system may be configured with one or more page indexes and algorithms for accessing the page index(es) and providing search results to users in response to search queries received from client systems...”; ¶47: “..., a system such as a search system might perform processing that depends on the tags, such as filtering in or out pages in a set of search results depending on the tags and/or based on their deemed location wherein their deemed location might be derived from an associated location of the pages or from an associated location of another page in the group or groups to which the page belongs (i.e., via location propagation). ..”; ¶57-¶61; ¶57: “…FIG. 6 is an illustration of a Web page 600 that includes links but lacks explicit indication of a geographic location to associate with the page. As should be apparent, page 600 does not contain any explicitly displayed geolocation information. However, it can be identified as a root page for a particular domain, as indicated by its URL610, which in this case is "http://www.<restaurant-domain>/main.html", a URL for a fictional restaurant…A tagger might trigger on hyperlink anchors such as link 620, as it matches the expression "contact info", and group page 600 with other pages found by following that link. One other link of note on page 600 is link 630 ("Lunch Menu"). Although not shown in the figures, it is assumed herein that the underlying HTML source for page 600 would indicate that the underlined text "Lunch Menu" is anchor text for a link pointing to http://www.&lt;restaurant-domain&gt;/lunch-menu.html (note that these URLs are intended to be examples of fictional web pages) and the underlined text "Contact Info" is anchor text for a link pointing to http://www.&lt;restaurant-domain&gt;/contact.html.”; ¶58: “…FIG. 7 is an illustration of a Web page 700 that includes links and a URL such that it might be grouped with the page shown in FIG. 6… it does have a link 620 with anchor text "Contact Info", which might be a trigger to group page 700 with page 600. Note that page 700 includes text 702 representing an appetizer that a user might be searching for ("pot stickers"), but no indication of an address of where the product is available…”;¶94, ¶95)
displaying, by a graphical user interface of a display system of the computer system, the selected filtered geolocation object in the web page according to the identified geolocation context.(Fig 6, ¶57: “...A tagger might trigger on hyperlink anchors such as link 620, as it matches the expression "contact info", and group page 600 with other pages found by following that link. One other link of note on page 600 is link 630 ("Lunch Menu")...”;¶58: “…FIG. 7 is an illustration of a Web page 700 that includes links and a URL such that it might be grouped with the page shown in FIG. 6. In this example, assume that link 630 (from FIG. 6) is a reference to the page 700, i.e., it points to "http://www. <restaurant-domain>/lunch-menu.html". This page also does not have explicitly displayed geolocation information, but it does have a link 620 with anchor text "Contact Info", which might be a trigger to group page 700 with page 600. Note that page 700 includes text 702 representing an appetizer that a user might be searching for ("pot stickers"), but no indication of an address of where the product is available…”;¶92: “...Performing location specific processing might comprise filtering and/or ranking search results comprising a plurality of documents using propagated authoritative geographic locations for the documents in the plurality of documents...”;¶94, ¶95).
wherein each of the linked metadata objects correlate to one or more executor functions that operate inside of the target object. (¶57: “…FIG. 6 is an illustration of a Web page 600 that includes links but lacks explicit indication of a geographic location to associate with the page. As should be apparent, page 600 does not contain any explicitly displayed geolocation information. However, it can be identified as a root page for a particular domain, as indicated by its URL610, which in this case is "http://www.<restaurant-domain>/main.html", a URL for a fictional restaurant…A tagger might trigger on hyperlink anchors such as link 620, as it matches the expression "contact info", and group page 600 with other pages found by following that link. One other link of note on page 600 is link 630 ("Lunch Menu"). Although not shown in the figures, it is assumed herein that the underlying HTML source for page 600 would indicate that the underlined text "Lunch Menu" is anchor text for a link pointing to http://www.&lt;restaurant-domain&gt;/lunch-menu.html (note that these URLs are intended to be examples of fictional web pages) and the underlined text "Contact Info" is anchor text for a link pointing to http://www.&lt;restaurant-domain&gt;/contact.html.”;Fig ¶58: “…FIG. 7 is an illustration of a Web page 700 that includes links and a URL such that it might be grouped with the page shown in FIG. 6. In this example, assume that link 630 (from FIG. 6) is a reference to the page 700, i.e., it points to "http://www.<restaurant-domain>/lunch-menu.html"...a link 620 with anchor text "Contact Info", which might be a trigger to group page 700 with page 600. Note that page 700 includes text 702 representing an appetizer that a user might be searching for ("pot stickers"), but no indication of an address of where the product is available…”)
Myers teaches a web page generator for receiving metadata describing the web page whereby metadata defines a group of objects in the web page, and that an object in the group of objects has a function that meets a policy for a political unit. Myers further teaches that the web page generator identifies the content needed for the web page based on the metadata. Myers also discloses a control module for identifying a group of political units based on location data (at least one of a location where client data processing system or selected group of political units is/are located). Myers further discloses that the control module may receive other metadata for an application whereby the metadata for the application specifies web pages of the application, and can be used to create and display web pages of applications including a grouping combiner and content retriever for combining groups of objects to form objects in a layout for a webpage. Field teaches a method/system for identifying a web page and/or groups of pages associated with a geographic location based on confidence levels. Myers and Field are directed to the same field of endeavor since they are related to storing/identifying and displaying content via a web page. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the web page generation method/system of Myers with the method/system for geographically processing/identifying web pages/documents as taught by Field since it allows for receiving, retrieving and displaying search results/content/information such as web pages utilizing confidence levels and filtering techniques (¶12, ¶13, ¶25, ¶47,¶57-¶59, ¶92, claim 1).
Independent claims 9 and 17 recite substantially similar limitations as independent claim 1, therefore they are rejected based on the same rationale noted above.

With respect to claims 5, 13 and 21,
Myers and Field disclose all of the above limitations, Myers further discloses,
wherein interpreting the plurality of metadata objects further comprises: generating an output for the business rule within the geolocation context; and wherein performing the human resources operation further comprises: providing the output to a consuming service for performing the human resources operation according to the business rule within the geolocation context.(Fig 3, 8-13, ¶169: “…a view in web page 118 for performing a search for jobs related to a type of career…”;¶183;¶186: “…an illustration of a graphical user interface for displaying a preview of a web page is depicted in accordance with an illustrative embodiment. In this illustration, tab 818 has been selected…”;¶220: “...Operation 1502 may include performing different tasks, entering different information, or other changes depending on which policy in policies 1512 applies to operation 1502 for a particular political unit in political units 1510...”;¶221: “... policy 1514 for political unit 1508 may affect how operation 1502 is performed when operation 1502 is performed by operator 1500 with respect to political unit 1508. In one illustrative example, when operation 1502 is adding a person to a payroll for benefits, policy 1514 may define what information is required from the person...”;¶330...receiving metadata describing a webpage for a grouping of political units...;¶331: “...the process identifies location data specifying at least one of a location for a group of political units in the grouping or a selection of the group of political units in the grouping (step 3102)...”;¶332...The process displays the web page...”)
wherein the code for interpreting the plurality of metadata objects further comprises: program code, stored on the computer readable storage media, for generating an output for the business rule within the geolocation context; and wherein the code for performing the human resources operation further comprises: program code, stored on the computer readable storage media, for providing the output to a consuming service for performing the human resources operation according to the business rule within the geolocation context.(¶9: “…the requested web page may be generated using hypertext markup language (HTML), cascading style sheets (CSS), and Java code for the web page. The hypertext markup language may define static content for the web page. The cascading style sheets describe the look and formatting for the web page. The Java code may be used to generate dynamic content for the web page. The generation of the dynamic content may be performed using a Java service page (JSP) servlet located on the web page server. This dynamically generated web page is then returned to the browser…”;¶17: “…computer program product for displaying a web page, the computer program product comprising a computer readable storage media, first program code, second program code, third program code, fourth program code, and fifth program code, stored on the computer readable storage media. The first program code receives metadata describing the web page. the metadata defines what the web page looks like without content for the web page, the metadata defines a group of objects in the web page, and an object in the group of objects has a function that meets a policy for a political unit. The second program code identifies the content needed for the web page based on the metadata. The third program code obtains the content for the web page. The fourth program code creates the web page using the metadata and the content. The fifth program code displays the web page on a graphical user interface on a display system for a client data processing system, enabling a reduction in resources at a web server that are used to display the web page on the client data processing system, enabling a reduction in resources used to display the web page…”; ¶137: “…Rules 406 are included in metadata 136... rules 406 are at least one of code that performs actions for objects in layout 404, or options used by code to perform actions for objects in layout 404. ”;¶138 ;Fig 1, 3, 8-13, ¶169: “…a view in web page 118 for performing a search for jobs related to a type of career…”;Fig 8, ¶183; ¶186: “…an illustration of a graphical user interface for displaying a preview of a web page is depicted in accordance with an illustrative embodiment. In this illustration, tab 818 has been selected…”;¶220: “...Operation 1502 may include performing different tasks, entering different information, or other changes depending on which policy in policies 1512 applies to operation 1502 for a particular political unit in political units 1510...”;¶221: “... policy 1514 for political unit 1508 may affect how operation 1502 is performed when operation 1502 is performed by operator 1500 with respect to political unit 1508. In one illustrative example, when operation 1502 is adding a person to a payroll for benefits, policy 1514 may define what information is required from the person...”;¶330...receiving metadata describing a webpage for a grouping of political units...)

With respect to claims 6, 14 and 22,
Myers and Field disclose all of the above limitations, Myers further discloses,
parsing, by the computer system, the plurality of linked metadata objects within a mobile context; and 44Docket No. ES20180016-1 dynamically generating, by the computer system, the syntax tree from the plurality of linked metadata objects (¶56: “...web page server 108 sends information 106 to client data processing systems 110 operated by users... client data processing systems 110 may be selected from at least one of a computer, a server computer, a workstation, a tablet computer, a laptop computer, a mobile phone, or some other suitable data processing system that may be used by users 104...”; ¶154: “...Bindings 704 is code that links user input and content in objects 504 to an application programming interface for sending and retrieving the user input and content...”¶169: “...Object 840 is an example of view 332 shown in block form in FIG. 3... object 840 is an example of a view in web page 118 for performing a search for jobs related to a type of career...”; ¶183; ¶199: .. web page generator 150 includes control module 1300 and document object model tree generator 1402. As described above in FIG. 13, control module 1300 identifies layout 1310 for objects 1312 from metadata 1304, obtains content 1314 for web page 1306, and places content 1314 in objects 1312….”;¶200: “...Document object model interface 1404 is an application programming interface in browser 142 for generating and accessing document object model trees. A document object model tree is a data structure that includes objects...“; ¶201: “…Document object model tree generator 1402 receives layout 1310 from control module 1300. Document object model tree generator 1402 uses document object model interface 1404 to generate document object model tree 1406 for web page 1306 from layout 1310…”;¶202: “…Browser 142 generates web page 1306 from document object model tree 1406…”;Fig 19 #1904 Location Data; Fig 21,F 22, Fig 31 #3102, #3104, #3108, #3112, ¶324: “...receives user input...”; ¶330...receiving metadata describing a webpage for a grouping of political units...;¶331: “...the process identifies location data specifying at least one of a location for a group of political units in the grouping or a selection of the group of political units in the grouping (step 3102)...”) Examiner interprets the document object model tree of Myers as teaching the intended function applicant’s syntax tree. Further, applicant’s disclosure (¶54) teaches a web page server sending information to client data processing systems (i.e. mobile phone). For purposes of prior art, Examiner interprets applicant’s mobile context as being the same as geolocation context. 

With respect to claims 7, 15 and 23,
Myers and Field disclose all of the above limitations, Myers further discloses,
wherein obtaining, by the computer system, the content for the web page according to the geolocation context; and creating, by a client data processing system, the web page using the metadata and the content within the geolocation context (¶15, ¶16: “…The web page generator receives metadata describing the web page …”;”¶169: “...Object 840 is an example of view 332 shown in block form in FIG. 3... object 840 is an example of a view in web page 118 for performing a search for jobs related to a type of career...”; ¶183; ¶193: “...control module 1300 identifies layout 1310 for web page 1306 from metadata 1304...identifies objects 1312 from metadata 1304...”;¶195: “......when an attribute in metadata for an object points to content, control module 1300 places the content into the object..”;¶199: .. web page generator 150 includes control module 1300 and document object model tree generator 1402. As described above in FIG. 13, control module 1300 identifies layout 1310 for objects 1312 from metadata 1304, obtains content 1314 for web page 1306, and places content 1314 in objects 1312….”;¶210: “...control module 1300 may receive other metadata for an application instead of metadata 1304.. can also be used to create and display web pages of applications (control module may receive other metadata for an application...”...”;¶213 FIG. 15,... data flow for displaying a web page based on a policy...”;Fig 19 #1904 Location Data; ¶219-¶221; ¶219: “... political unit 1508 has policy 1514 in policies 1512. Policy 1514 is one or more rules, regulations, laws, or other statements that affect how operation 1502 is to be performed....” ¶221: “... policy 1514 for political unit 1508 may affect how operation 1502 is performed when operation 1502 is performed by operator 1500 with respect to political unit 1508....”; Fig 19, 20 ¶277:  Control module 1900 identifies objects 1908 from metadata 1526 based on the group of political units 1902...Objects 1908 are examples of objects 504 in FIG. 6...and Fig 20, ¶281 (dataflow of control module..., combining groups of objects for a web page);235: “...metadata 1526 describes which one of objects 1530 are needed in web page 1506 for a particular one of political units 1510 for which operation 1502 is performed by operator 1500 ..”; ¶237: “...web pages 114 are stored as metadata 1526. Metadata 1526 is transformed into a form for display on graphical user interface 144 in display system 146 for client data processing system 140...versions 1516 may be generated from metadata 1526 in a manner where each version meets a particular one of policies 1512 for political units 1510 when performing operation 1502 with respect to a particular one of political units 1510...”)
program code, stored on the computer readable storage media, for obtaining the content for the web page according to the geolocation context; and program code, stored on the computer readable storage media, for creating the web page using the metadata and the content within the geolocation context (¶15-¶17: “…the computer program product comprising a computer readable storage media, first program code, second program code, third program code, fourth program code, and fifth program code, stored on the computer readable storage media. The first program code receives metadata describing the web page. the metadata defines what the web page looks like without content for the web page, the metadata defines a group of objects in the web page, and an object in the group of objects has a function that meets a policy for a political unit. The second program code identifies the content needed for the web page based on the metadata. The third program code obtains the content for the web page. The fourth program code creates the web page using the metadata and the content. The fifth program code displays the web page on a graphical user interface on a display system for a client data processing system, enabling a reduction in resources at a web server that are used to display the web page on the client data processing system…”;¶16: “…The web page generator receives metadata describing the web page …”;”¶169: “...Object 840 is an example of view 332 shown in block form in FIG. 3... object 840 is an example of a view in web page 118 for performing a search for jobs related to a type of career...”; ¶183; ¶193: “...control module 1300 identifies layout 1310 for web page 1306 from metadata 1304 identifies objects 1312 from metadata 1304...”;¶195: “......when an attribute in metadata for an object points to content, control module 1300 places the content into the object..”;¶199: .. web page generator 150 includes control module 1300 and document object model tree generator 1402. As described above in FIG. 13, control module 1300 identifies layout 1310 for objects 1312 from metadata 1304, obtains content 1314 for web page 1306, and places content 1314 in objects 1312….”;¶210: “...control module 1300 may receive other metadata for an application instead of metadata 1304.. can also be used to create and display web pages of applications (control module may receive other metadata for an application...”...”;¶213 FIG. 15,... data flow for displaying a web page based on a policy...”;Fig 19 #1904 Location Data; ¶219-¶221; ¶219: “... political unit 1508 has policy 1514 in policies 1512. Policy 1514 is one or more rules, regulations, laws, or other statements that affect how operation 1502 is to be performed....” ¶221: “... policy 1514 for political unit 1508 may affect how operation 1502 is performed when operation 1502 is performed by operator 1500 with respect to political unit 1508....”; Fig 19, 20 ¶277:  Control module 1900 identifies objects 1908 from metadata 1526 based on the group of political units 1902...Objects 1908 are examples of objects 504 in FIG. 6...and Fig 20, ¶281 (dataflow of control module..., combining groups of objects for a web page);235: “...metadata 1526 describes which one of objects 1530 are needed in web page 1506 for a particular one of political units 1510 for which operation 1502 is performed by operator 1500 ..”; ¶237: “...web pages 114 are stored as metadata 1526. Metadata 1526 is transformed into a form for display on graphical user interface 144 in display system 146 for client data processing system 140...versions 1516 may be generated from metadata 1526 in a manner where each version meets a particular one of policies 1512 for political units 1510 when performing operation 1502 with respect to a particular one of political units 1510...”)
With respect to claims 8, 16 and 24,
Myers and Field disclose all of the above limitations, Field further discloses,
wherein interpreting the selected filtered geolocation object further comprises: identifying rules and properties for the geolocation object, wherein the rules and properties are indicated within the plurality of linked metadata objects (¶81: “…The "AA classification procedure" mentioned in step 1.1 may be implemented as a simple set of rules, such as "If this page is a root page for this site and contains exactly one address, it is an authoritative address page." In step 1.3.1, the tagger may reduce the confidence score based on the number of addresses on the page. The "propagation classification procedure" mentioned in step 1.4.1.2 may also be implemented as a simple set of rules, such as "if the anchor linking this page to the neighbor page contains the text `contact, ` then propagate the address." Once an AA table has been created, it may be used in successive indexing passes to eliminate the need for step 2. Also, the AA table may be implicitly constructed by the addition of metadata for each page in a search engine database…”)
and displaying, by the graphical user interface of the display system of the computer system, the selected filtered geolocation object in the web page according to the rules and properties indicated within the plurality of linked metadata objects (¶Fig 6, ¶57: “…FIG. 6 is an illustration of a Web page 600 that includes links but lacks explicit indication of a geographic location to associate with the page it can be identified as a root page for a particular domain, as indicated by its URL610, which in this case is "http://www.<restaurant-domain>/main.html", a URL for a fictional restaurant. A tagger might trigger on hyperlink anchors such as link 620, as it matches the expression "contact info", and group page 600 with other pages found by following that link. One other link of note on page 600 is link 630 ("Lunch Menu"). Although not shown in the figures, it is assumed herein that the underlying HTML source for page 600 would indicate that the underlined text "Lunch Menu" is anchor text for a link pointing to http://www.<restaurant-domain>/lunch-menu.html (note that these URLs are intended to be examples of fictional web pages) and the underlined text "Contact Info" is anchor text for a link pointing to http://www.<restaurant-domain>/contact.html…”)
wherein the code for interpreting the geolocation object further comprises: program code, stored on the computer readable storage media for identifying rules and properties for the geolocation object, wherein the rules and properties are indicated within the plurality of linked metadata objects; (¶28: “…client system 20 and all of its components are operator configurable using an application including computer code run using a central processing unit such as an Intel Pentium.TM. processor, AMD Athlon.TM. processor, or the like or multiple processors …”;¶60: “…Using a heuristic rule that pages having "addresses" in their names will have address information with high likelihood and another rule that pages hierarchically above such address information pages at the same domain are pages where geotag propagation is likely warranted…”;¶29)
and program code, stored on the computer readable storage media for displaying the geolocation object in the web page according to the rules and properties indicated within the plurality of linked metadata objects (¶29: “…computer code for implementing aspects of the present invention can be C, C++, HTML, XML, Java, JavaScript, etc. code, or any other suitable scripting language (e.g., VBScript), or any other suitable programming language that can be executed on client system 20 or compiled to execute on client system 20.…”)
Field teaches a method/system for identifying a web page and/or groups of pages associated with a geographic location based on confidence levels. Myers and Field are directed to the same field of endeavor since they are both related to storing and displaying content via a web page. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the web page generation method/system of Myers with the method/system for geographically processing/identifying web pages/documents as taught by Field since it allows for receiving, retrieving and displaying media content and other information such as web pages based on geographic location (¶12, ¶25, ¶57-¶59). 

Claims 4, 12, 20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Myers, Field, in further view of Fee, US Patent Application Publication No US 2015/0331680 A1.



With respect to claims 4,12 and 20,
Myers and Field disclose all of the above limitations, the combination of Myers, Field and Fee does not disclose the following limitations, but Fee however as shown discloses,
wherein interpreting the plurality of linked metadata objects further comprises: entering the syntax tree and a requested input into an abstract syntax tree interpreter, wherein a compiler operation to generate computer code for implementing the business rule is avoided, and wherein executing the abstract syntax tree interpreter produces a result without using executable code to achieve the result (¶11: “...ApexTM provides a set of features for building business applications including, for example, data models and objects to manage data, a workflow engine for managing collaboration of that data, a user interface model to handle forms and other interactions, and a Web services application programming interface (API) for programmatic access and integration. These platform technologies support custom applications and integrations, and allow developers to build applications utilizing this on demand model...”; ¶12: “... ApexTM code is “on demand,” running without requiring local servers or software...”;¶26: “... the term bytecode refers to various forms of instruction sets to be executed by a software interpreter. Bytecode instructions are also suitable for further compilation into machine code. Bytecode instructions are processed by software, but have similarities to hardware instructions. Virtual stack machines are common execution environments. A bytecode program may be executed by parsing instructions and directly executing the instructions, one at a time. Some systems, called dynamic translators, or “just-in-time” (JIT) compilers, translate bytecode into machine language as necessary at runtime...”;¶33-¶35;¶33: “... ApexTM is currently implemented as an Abstract Syntax Tree (AST)-based interpreter. Most compilers parse source code into an intermediate AST form. An AST interpreter actually executes directly on the generated AST in order to interpret the code...”;¶34: “..caching system often used to speed up dynamic database-driven applications or websites by caching data and objects in system memory to reduce the number of times an external data source (such as a database or API) must be read...”;¶36: “...Apex interpreter serves as a level of isolation between customer code and the host VM...”)
wherein the code for interpreting the plurality of linked metadata objects further comprises: program code, stored on the computer readable storage media, for entering the syntax tree and the requested input into an abstract syntax tree interpreter, wherein a compiler operation to generate computer code for implementing the business rule is avoided, and wherein49Docket No. ES20180016-1 executing the abstract syntax tree interpreter produces a result without using executable code to achieve the result (¶11: “...ApexTM provides a set of features for building business applications including, for example, data models and objects to manage data, a workflow engine for managing collaboration of that data, a user interface model to handle forms and other interactions, and a Web services application programming interface (API) for programmatic access and integration. These platform technologies support custom applications and integrations, and allow developers to build applications utilizing this on demand model...”; ¶12: “... ApexTM code is “on demand,” running without requiring local servers or software...”;¶26: “... the term bytecode refers to various forms of instruction sets to be executed by a software interpreter. Bytecode instructions are also suitable for further compilation into machine code. Bytecode instructions are processed by software, but have similarities to hardware instructions. Virtual stack machines are common execution environments. A bytecode program may be executed by parsing instructions and directly executing the instructions, one at a time. Some systems, called dynamic translators, or “just-in-time” (JIT) compilers, translate bytecode into machine language as necessary at runtime...”;¶33-¶35;¶33: “... ApexTM is currently implemented as an Abstract Syntax Tree (AST)-based interpreter. Most compilers parse source code into an intermediate AST form. An AST interpreter actually executes directly on the generated AST in order to interpret the code...”;¶34: “..caching system often used to speed up dynamic database-driven applications or websites by caching data and objects in system memory to reduce the number of times an external data source (such as a database or API) must be read...”;¶36: “...ApexTM interpreter serves as a level of isolation between customer code and the host VM...”)
Fee discloses features for building business applications. Myers, Field and Fee are directed to the same field of endeavor since they are both related to storing and displaying content via a web page. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the web page generation method/system of Myers with the method/system for geographically processing/identifying web pages/documents as taught by Field and the techniques for building business applications as taught by Fee since it allows for improving performance/response times for users and less impact on the system via an on demand model platform (Fee, ¶11, ¶12, ¶15, ¶26, ¶33-¶36).

With respect to claims 25-27,
Myers and Field disclose all of the above limitations, the combination of Myers, Field and Fee does not disclose the following limitations, but Fee however as shown discloses,
wherein interpreting the plurality of linked metadata objects further comprises: entering the syntax tree and a requested input into an abstract syntax tree interpreter, (¶33: “... ApexTM is currently implemented as an Abstract Syntax Tree (AST)-based interpreter. Most compilers parse source code into an intermediate AST form. An AST interpreter actually executes directly on the generated AST in order to interpret the code...”)
 wherein a compiler operation to generate computer code for implementing the business rule is avoided, and wherein executing the abstract syntax tree interpreter produces a result without using executable code to achieve the result (¶12: “... ApexTM code is “on demand,” running without requiring local servers or software...”;¶26: “... the term bytecode refers to various forms of instruction sets to be executed by a software interpreter. Bytecode instructions are also suitable for further compilation into machine code. Bytecode instructions are processed by software, but have similarities to hardware instructions. Virtual stack machines are common execution environments. A bytecode program may be executed by parsing instructions and directly executing the instructions, one at a time. Some systems, called dynamic translators, or “just-in-time” (JIT) compilers, translate bytecode into machine language as necessary at runtime...”;¶33-¶36;¶33: “... ApexTM is currently implemented as an Abstract Syntax Tree (AST)-based interpreter. Most compilers parse source code into an intermediate AST form. An AST interpreter actually executes directly on the generated AST in order to interpret the code...”;¶34: “..caching system often used to speed up dynamic database-driven applications or websites by caching data and objects in system memory to reduce the number of times an external data source (such as a database or API) must be read...”;¶36: “...ApexTM interpreter serves as a level of isolation between customer code and the host VM...”)(¶18, ¶19
Fee discloses features for building business applications. Myers, Field and Fee are directed to the same field of endeavor since they are related to storing and displaying content via a web page. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the web page generation method/system of Myers with the method/system for geographically processing/identifying web pages/documents as taught by Field and the techniques for building business applications as taught by Fee since it allows for improving performance/response times for users and less impact on the system via an on demand model platform (Fee, ¶11, ¶12, ¶15, ¶26, ¶33-¶36).

Conclusion
References cited but not used:
Levett et al., US Patent Application Publication No US 2004/0148375 A1, “Presentation Service Which Enables Client Device to run a Network Based Application”, relating to a presentation server for determining how data will be displayed on a client device.
Havaldar et al., US Patent Application Publication No US 2019/0327199 A1, “Context Aware Metadata-Based Chat Wizard”, relating to a method/system for identifying a business rule corresponding to human resources operations.
Hall, US Patent No US 7,027,801 B1, “Method Delivering Location-base Targeted Advertisements to Mobile Subscribers”, relating to transmitting information to a user via operational logic based on a plurality of conditions including specific location information.
Emond et al., International Application WO 2012072808 A1, “Method and System for Broadcasting Informative Contents to a Mobile Terminal”, relating to transmitting information/messages to a user of a mobile device based on geographic environment.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629